FILED
                             NOT FOR PUBLICATION
                                                                            DEC 09 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


CARLOS SOTO MORENO,                              No. 14-72395

               Petitioner,                       Agency No. A200-281-528

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 7, 2015**
                               San Francisco, California

Before:        KOZINSKI, BYBEE and CHRISTEN, Circuit Judges.

      The Board of Immigration Appeals (“BIA”) “erred in assuming that recent

anti-discrimination laws in Mexico have made life safer for transgender individuals

while ignoring significant record evidence of violence targeting them.” Avendano-

          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           page 2
Hernandez v. Lynch, 800 F.3d 1072, 1075 (9th Cir. 2015). On remand, the BIA

shall take into consideration the dangers faced by transgender women in Mexico

when reviewing Ms. Soto’s application for asylum, withholding of removal and

protection under the Convention Against Torture.


      We GRANT Ms. Soto’s petition and REMAND for further proceedings

consistent with this disposition and Avendano-Hernandez.